DETAILED ACTION
This Office action is in response to the original application filed on 08/17/2022.  Claims 1-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Regarding claim 1 (and similarly claim 11), Examiner suggests Applicant to add a more specific processing function (associated with and/or besides the claimed compression, encryption, and transmission) in order to prevent any potential obviousness rejections since smartNICs can generally offload generic work including storage, compression, packet processing, and security functions.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Regarding claims 1 and 11, Examiner suggests changing the first instance of “network interface controller” to -- network interface controller (NIC) -- in order to clearly denote that the network interface controller is a term of art equivalent to the network interface card; and
Regarding claim 11, “s transport protocol packet” should be -- a transport protocol packet -- (line 5).
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Balasubramanian et al. (US 2019/0229903 A1, hereinafter “Balasubramanian”).

Regarding claim 1 (and similarly claim 11), Balasubramanian discloses:
A computing device comprising:
a network interface controller comprising: compression circuitry to compress a HTTP header of a HTTP message of a transport protocol packet to generate a compressed HTTP message of the transport protocol packet; cryptographic circuitry to encrypt the compressed HTTP message of the transport protocol packet to generate an encrypted HTTP message of the transport protocol packet; and circuitry to control transmission of the transport protocol packet to a remote computing device (network interface card encrypting and transmitting QUIC packets over network, Balasubramanian: [0130]).













Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: McGrew et al. (US 7426636 B1: Compact Secure Data Communication Method), Sandholm et al. (US 10397185 B1: Scalable Cloud Hosted Metadata Service), and Kannan et al. (2021/0232331 A1: System Having Modular Accelerators).
In the case of amendments, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446